 

Jammin Java Corp. 10-Q [jamn-10q_073116.htm]

 

Exhibit 10.49

 



Note: November 14, 2016

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE UNTIED STATES SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

10% CONVERTIBLE PROMISSORY NOTE

 

OF

 

JAMMIN JAVA CORP.

 

Issuance Date: November 14, 2016

Total Face Value of Note: $110,000

Initial Consideration: $24,000

Initial Original Issue Discount: $2,400

Initial Principal Sum Due: $26,400

 

THIS NOTE is a duly authorized Convertible Promissory Note of Jammin Java Corp.
a corporation duly organized and existing under the laws of the State of Nevada
(the “Company”), designated as the Company's 10% Convertible Promissory Note in
the principal amount of $110,000 (the “Note”). This Note will become effective
only upon execution by both parties and delivery of the first payment of
consideration by the Holder (the “Effective Date”).

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Iconic
Holdings, LLC or its registered assigns or successors-in-interest (the “Holder”)
the Principal Sum of $110,000 (the “Principal Sum”) and to pay “guaranteed”
interest on the principal balance hereof at an amount equivalent to 10% of the
Principal Sum, to the extent such Principal Sum and “guaranteed” interest and
any other interest, fees, liquidated damages and/or items due to Holder herein
have been repaid or converted into the Company's Common Stock (the “Common
Stock”), in accordance with the terms hereof. Upon the execution of this Note
the sum of $24,000 shall be remitted and delivered to the Company, and $2,400
shall be retained by the Purchaser through an original issue discount (the
“OID”) for due diligence and legal bills related to this transaction. The OID is
set at 10% of any consideration paid. The Holder may pay additional
Consideration to the Company in such amounts and at such dates (“Additional
Consideration” and each, an “Additional Consideration Date”) as Holder may
choose in its



1 

 

sole discretion. The Principal Sum due to Holder shall be prorated based on the
Consideration actually paid by Holder (plus the “guaranteed” interest and 10%
OID, both which are prorated based on the Consideration actually paid by the
Holder, as well as any other interest or fees) such that the Company is only
required to repay the amount funded and the Company is not required to repay any
unfunded portion of this Note, nor any interest or OID on any unfunded portion
of this Note. The Maturity Date is one year from the Effective Date of the
Initial Consideration payment and each additional payment of Additional
Consideration, if any, as applicable (the “Maturity Date”) and is the date upon
which the Principal Sum of this Note, as well as any unpaid interest and other
fees, shall be due and payable.

 

In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2.00(a), additional interest will accrue from the
date of the Event of Default at the rate equal to the lower of 20% per annum or
the highest rate permitted by law (the “Default Rate”).

 

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C, D and E and the Irrevocable Transfer
Agent Instructions (the “Date of Execution”) and delivery of the initial payment
of consideration by the Holder (the “Effective Date”).

 

This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

 

Days Since Effective Date Prepayment Amount Under 30 100% of Principal Amount
31-60 110% of Principal Amount 61-90 120% of Principal Amount 91-120 130% of
Principal Amount 121-150 140% of Principal Amount 151-180 150% of Principal
Amount

 

After 180 days from the Effective Date this Note may not be prepaid without
written consent from Holder, which consent may be withheld, delayed or denied in
Holder’s sole and absolute discretion. Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day. If the Note is in default, per Section 2.00(a) below, the
Company may not prepay the Note without written consent of the Holder.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

2 

 

 

 “Conversion Price” shall be equal to lower of: (a) 65% of the lowest trading
price of the Company’s common stock during the 25 consecutive Trading Days prior
to the date on which Holder elects to convert all or part of the Note or (b) 65%
of the lowest trading price of the Company’s common stock during the 25
consecutive Trading Days prior to the Effective Date. For the purpose of
calculating the Conversion Price only, any time after 4:00 pm Eastern Time (the
closing time of the Principal Market) shall be considered to be the beginning of
the next Business Day. If the Company is placed on “chilled” status with the
Depository Trust Company (“DTC”), the discount shall be increased by 10%, i.e.,
from 35% to 45%, until such chill is remedied. If the Company is not Deposits
and Withdrawal at Custodian (“DWAC”) eligible through their Transfer Agent and
DTC’s Fast Automated Securities Transfer (“FAST”) system, the discount will be
increased by 5%, i.e., from 35% to 40%. In the case of both, the discount shall
be a cumulative increase of 15%, i.e., from 35% to 50%. Any default of this Note
not remedied within the applicable cure period will result in a permanent
additional 10% increase, i.e., from 35% to 45%, in addition to any other
discount, as provided above, to the Conversion Price discount.

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) any additional payments made by the Holder
towards the Principal Sum, (iii) all guaranteed and other accrued but unpaid
interest hereunder, (iv) any fees due hereunder, (v) liquidated damages, and
(vi) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

 

“Principal Market” shall refer to the primary exchange on which the Company’s
common stock is traded or quoted.

 

“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.

 

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00 Conversion.

 

(a)               Conversion Right. Subject to the terms hereof and restrictions
and limitations contained herein, beginning 180 days from the Effective Date,
the Holder shall have the right, at the Holder's sole option, at any time and
from time to time to convert in whole or in part the outstanding and unpaid
Principal Amount under this Note into shares of Common Stock as per the
Conversion Formula. The date of any conversion notice (“Conversion Notice”)
hereunder shall be referred to herein as the “Conversion Date”.

 

(b)               Stock Certificates or DWAC. The Company will deliver to the
Holder, or Holder’s authorized designee, no later than 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions if the shares of Common
Stock underlying the portion of the Note being converted are eligible under a
resale exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note. In lieu of delivering
physical certificates representing

3 

 

the shares of Common Stock issuable upon conversion of this Note, provided the
Company's transfer agent is participating in DTC’s FAST program, the Company
shall instead use commercially reasonable efforts to cause its transfer agent to
electronically transmit such shares issuable upon conversion to the Holder (or
its designee), by crediting the account of the Holder’s (or such designee’s)
broker with DTC through its DWAC program (provided that the same time periods
herein as for stock certificates shall apply).

 

(c)              Charges and Expenses. Issuance of Common Stock to Holder, or
any of its assignees, upon the conversion of this Note shall be made without
charge to the Holder for any issuance fee, transfer tax, legal opinion and
related charges, postage/mailing charge or any other expense with respect to the
issuance of such Common Stock. Company shall pay all Transfer Agent fees
incurred from the issuance of the Common Stock to Holder, as well as any and all
other fees and charges required by the Transfer Agent as a condition to
effectuate such issuance. Any such fees or charges, as noted in this Section
that are paid by the Holder (whether from the Company’s delays, outright refusal
to pay, or otherwise), will be automatically added to the Principal Sum of the
Note and tack back to the Effective Date for purposes of Rule 144.

 

(d)               Delivery Timeline. If the Company fails to deliver to the
Holder such certificate or certificates (or shares through the DWAC program)
pursuant to this Section (free of any restrictions on transfer or legends, if
eligible) prior to 3 Trading Days after the Conversion Date, the Company shall
pay to the Holder as liquidated damages an amount equal to $2,000 per day, until
such certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

 

(e)               Reservation of Underlying Securities. The Company covenants
that it will at all times reserve and keep available for Holder, out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Holder, five times the
number of shares of Common Stock as shall be issuable (taking into account the
adjustments under this Section 1.00, but without regard to any ownership
limitations contained herein) upon the conversion of this Note (consisting of
the Principal Amount) to Common Stock (the “Required Reserve”). The Company
covenants that all shares of Common Stock that shall be issuable will, upon
issue, be duly authorized, validly issued, fully-paid, non-assessable and
freely-tradable (if eligible). If the amount of shares on reserve in Holder’s
name at the Company’s transfer agent for this Note shall drop below the Required
Reserve, the Company will, within 2 Trading Days of notification from Holder,
instruct the transfer agent to increase the number of shares so that the
Required Reserve is met, and it is understood and acknowledged that if the
Company’s transfer agent takes 2 additional Trading Days to reflect the Required
Reserve that this will not result in a breach by the Company. In the event that
the Company does not instruct the transfer agent to increase the number of
shares so that the Required Reserve is met, the Holder will be allowed, if
applicable, to provide this instruction as per the terms of the Irrevocable
Transfer Agent Instructions attached to this Note. The Company agrees that the
maintenance of the Required Reserve is a material term of this Note and any
breach of this Section 1.00(e) will result in a default of the Note.

4 

 

(f)                Conversion Limitation. The Holder will not submit a
conversion to the Company that would result in the Holder beneficially owning
more than 9.99% of the then total outstanding shares of the Company (“Restricted
Ownership Percentage”).

 

(g)               Conversion Delays. If the Company fails to deliver shares in
accordance with the timeframe stated in Section 1.00(b), the Holder, at any time
prior to selling all of those shares, may rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares. The
rescinded conversion amount will be returned to the Principal Sum with the
rescinded conversion shares returned to the Company, under the expectation that
any returned conversion amounts will tack back to the Effective Date.

 

(h)               Shorting and Hedging. Holder may not engage in any “shorting”
or “hedging” transaction(s) in the Common Stock prior to conversion or at any
time while holding shares of the Company’s Common Stock.

 

(i)                 Conversion Right Unconditional. If the Holder shall provide
a Conversion Notice as provided herein, the Company's obligations to deliver
Common Stock shall be absolute and unconditional, irrespective of any claim of
setoff, counterclaim, recoupment, or alleged breach by the Holder of any
obligation to the Company.

 

Section 2.00 Defaults and Remedies.

 

(a)               Events of Default. An “Event of Default” is: (i) a default in
payment of any amount due hereunder which default continues for more than 5
Trading Days after the due date; (ii) a default in the timely issuance of
underlying shares upon and in accordance with terms of Section 1.00, which
default continues for 2 Trading Days after the Company has failed to issue
shares or deliver stock certificates within the 3rd Trading Day following the
Conversion Date; (iii) if the Company does not issue the press release or file
the Quarterly Report on Form 10-Q, in each case in accordance with the
provisions and the deadlines referenced Section 4.00(g); (iv) failure by the
Company for 3 days after notice has been received by the Company to comply with
any material provision of this Note; (v) failure of the Company to remain
compliant with DTC, thus incurring a “chilled” status with DTC; (vi) if the
Company is subject to any Bankruptcy Event; (vii) any failure of the Company to
satisfy its periodic “filing” obligationsunder the Securities Exchange Act of
1934, as amended (the “1934 Act”) and the rules and guidelines issued by OTC
Markets News Service, OTCMarkets.com and their affiliates, provided that the
Company’s failure to timely file (A) the Company’s quarterly report on Form 10-Q
for the period ended July 31, 2016; and (B) the Company’s quarterly report on
Form 10-Q for the period ended October 31, 2016, shall not be deemed an Event of
Default hereunder; (viii) failure of the Company to remain in good standing with
the State of Nevada; (ix) any failure of the Company to provide the Holder with
information related to its corporate structure including, but not limited to,
the number of authorized and outstanding shares, public float, etc. within 1
Trading Day of request by Holder; (x) failure by the Company to maintain the
Required Reserve in accordance with the terms of Section 1.00(e); (xi) failure
of Company’s Common Stock to maintain a closing bid price in its Principal
Market for more than 3 consecutive Trading Days; (xii) any delisting from a
Principal Market for any reason; (xiii) failure by Company to pay any of its
Transfer Agent fees in excess of $2,000 or to maintain a Transfer Agent of
record; (xiv) failure by Company to notify Holder of a change in Transfer Agent
within 24 hours of such change; (xv) any trading suspension imposed by the
United States Securities and Exchange Commission (the “SEC”) under Sections
12(j) or 12(k) of the 1934 Act; (xvi) failure by the Company to meet all
requirements necessary to satisfy the availability of Rule 144 to the Holder or
its assigns, including but not limited to the timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website; or (xvii) failure of the Company to abide by the terms of the right of
first refusal contained in Section 4.00(h).



 



5 

 

 

(b)               Remedies. If an Event of Default occurs, the outstanding
Principal Amount of this Note owing in respect thereof through the date of
acceleration, shall become, at the Holder's election, immediately due and
payable in cash at the “Mandatory Default Amount”. The Mandatory Default Amount
means 150% of the outstanding Principal Amount of this Note, which will tack
back to the Effective Date for purposes of Rule 144. Commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, this Note shall accrue additional interest, in addition to the Note’s
“guaranteed” interest, at the Default Rate. Finally, commencing 5 days after the
occurrence of any Event of Default that results in the eventual acceleration of
this Note, an additional permanent 10% increase to the Conversion Price discount
will go into effect. In connection with such acceleration described herein, the
Holder need not provide, and the Issuer hereby waives, any presentment, demand,
protest or other notice of any kind, and the Holder may immediately and without
expiration of any grace period enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by the Holder at any time prior to
payment hereunder and the Holder shall have all rights as a holder of the note
until such time, if any, as the Holder receives full payment pursuant to this
Section 2.00(b). No such rescission or annulment shall affect any subsequent
event of default or impair any right consequent thereon. Nothing herein shall
limit the Holder's right to pursue any other remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer's failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.

 

Section 3.00 Representations and Warranties of Holder.

 

Holder hereby represents and warrants to the Company that:

 

(a)               Holder is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act of 1933, as amended (the “1933 Act”), and
will acquire this Note and the Underlying Shares (collectively, the
“Securities”) for its own account and not with a view to a sale or distribution
thereof as that term is used in Section 2(a)(11) of the 1933 Act, in a manner
which would require registration under the 1933 Act or any state securities
laws. Holder has such knowledge and experience in financial and business matters
that such Holder is capable of evaluating the merits and risks of the
Securities. Holder can bear the economic risk of the Securities, has knowledge
and experience in financial business matters and is capable of bearing and
managing the risk of investment in the Securities. Holder recognizes that the
Securities have not been registered under the 1933 Act, nor under the securities
laws of any state and, therefore, cannot be resold unless the resale of the
Securities is registered under the 1933 Act or unless an exemption from
registration is available. Holder has carefully considered and has, to the
extent Holder believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for its particular tax and financial situation and
its advisers, if such advisors were deemed necessary, and has determined that
the Securities are a suitable investment for it. Holder has not been offered the
Securities by any form of general solicitation or advertising, including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or other similar



6 

 

media or television or radio broadcast or any seminar or meeting where, to
Holders’ knowledge, those individuals that have attended have been invited by
any such or similar means of general solicitation or advertising. Holder has had
an opportunity to ask questions of and receive satisfactory answers from the
Company, or any person or persons acting on behalf of the Company, concerning
the terms and conditions of the Securities and the Company, and all such
questions have been answered to the full satisfaction of Holder. The Company has
not supplied Holder any information regarding the Securities or an investment in
the Securities other than as contained in this Agreement, and Holder is relying
on its own investigation and evaluation of the Company and the Securities and
not on any other information.

 

(b)               The Holder is a limited liability company duly organized,
validly existing and in good standing under the laws of the state of its
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted. The Holder is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a material adverse effect on its business or properties.

 

(c)               All corporate action has been taken on the part of the Holder,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Note. The Holder has taken all corporate action
required to make all of the obligations of the Holder reflected in the
provisions of this Note, valid and enforceable obligations.

 

(d)               Each certificate or instrument representing Securities will be
endorsed with the following legend (or a substantially similar legend), unless
or until registered under the 1933 Act:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

Section 4.00 General.

 

(a)               Payment of Expenses. The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.

 

(b)               Assignment, Etc. The Holder may assign or transfer this Note
to any transferee at its sole discretion. This Note shall be binding upon the
Company and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.(c) Terms of Future Financings. So long as this
Note is outstanding, upon any issuance by the Company or any of its subsidiaries
of any convertible debt security (whether such debt begins with a convertible
feature or such feature is added at a later date) with any term more favorable
to the holder of such security or with a term in favor of the holder of such
security that was not similarly provided to the Holder in this Note, then the
Company shall notify the Holder of such additional or more favorable term and
such term, at the Holder's option, shall become a part of this Note and its
supporting documentation.. The types of terms contained in the other security
that may be more favorable to the holder of such security include, but are not
limited to, terms addressing conversion discounts, conversion look back periods,
interest rates, original issue discount percentages and warrant coverage.



7 

 



 

(d)               Governing Law; Jurisdiction.

 

(i)                 Governing Law. This Note will be governed by and construed
in accordance with the laws of the state of California without regard to any
conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.

 

(ii)               Jurisdiction and Venue. Any dispute or claim arising to or in
any way related to this Note or the rights and obligations of each of the
parties shall be brought only in the state courts of California or in the
federal courts located in San Diego County, California.

 

(iii)             No Jury Trial. The Company hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this Note.

 

(iv)              Delivery of Process by the Holder to the Company. In the event
of an action or proceeding by the Holder against the Company, and only by the
Holder against the Company, service of copies of summons and/or complaint and/or
any other process that may be served in any such action or proceeding may be
made by the Holder via U.S. Mail, overnight delivery service such as FedEx or
UPS, email, fax, or process server, or by mailing or otherwise delivering a copy
of such process to the Company at its last known attorney as set forth in its
most recent SEC filing.

 

(v)                Notices. Any notice required or permitted hereunder
(including Conversion Notices) must be in writing and either personally served,
sent by facsimile or email transmission, or sent by overnight courier. Notices
will be deemed effectively delivered at the time of transmission if by facsimile
or email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

 

(e)                No Bad Actor. No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act of 1933, as amended, on the
basis of being a “bad actor” as that term is established in the September 13,
2013 Small Entity Compliance Guide published by the SEC.

 

(f)                 Usury. If it shall be found that any interest or other
amount deemed interest due hereunder violates any applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.
The Company covenants (to the extent that it may lawfully do so) that it will
not seek to claim or take advantage of any law that would prohibit or forgive
the Company from paying all or a portion of the principal, fees, liquidated
damages or interest on this Note.

 

(g)Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30

a.m.  Eastern Time on the 4th Trading Day immediately following the Date of
Execution, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (b) file a

8 

 

 

 

  Quarterly Report on Form 10-Q for period ending July 31, 2016, including a
copy of this Note as an exhibit thereto, with the SEC within the time required
by the 1934 Act. From and after the filing of such press release, the Company
represents to the Holder that it shall have publicly disclosed all material,
non-public information delivered to the Holder by the Company, or any of its
officers, directors, employees, or agents in connection with the transactions
contemplated by this Note. The Company and the Holder shall consult with each
other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Holder shall issue any such
press release nor otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of the Holder, or
without the prior consent of the Holder, with respect to any press release of
the Company, none of which consents shall be unreasonably withheld, delayed,
denied, or conditioned except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of the Holder, or include the
name of the Holder in any filing with the SEC or any regulatory agency or
Principal Market, without the prior written consent of the Holder, except to the
extent such disclosure is required by law or Principal Market regulations, in
which case the Company shall provide the Holder with prior notice of such
disclosure permitted hereunder.

 

The Company agrees that this is a material term of this Note and any breach of
this Section 4.00(g) will result in a default of the Note.

 

(h)               Right of First Refusal. From and after the date of this Note
and at all times hereafter while the Note is outstanding, the Parties agree
that, in the event that the Company receives any written or oral proposal (the
“Proposal”) containing one or more offers to provide additional capital or
equity or debt financing (the “Financing Amount”), the Company agrees that it
shall provide a copy of all documents received relating to the Proposal together
with a complete and accurate description of the Proposal to the Holder and all
amendments, revisions, and supplements thereto (the “Proposal Documents”) no
later than 3 business days from the receipt of the Proposal Documents. Following
receipt of the Proposal Documents from the Company, the Holder shall have the
right (the “Right of First Refusal”), but not the obligation, for a period of 5
business days thereafter (the “Exercise Period”), to invest, at similar or
better terms to the Company, an amount equal to or greater than the Financing
Amount, upon written notice to the Company that the Holder is exercising the
Right of First Refusal provided hereby. In furtherance of the Right of First
Refusal, the Company agrees that it will cooperate and assist the Holder in
conducting a due diligence investigation of the Company and its corporate and
financial affairs and promptly provide the Holder with information and documents
that the Holder may reasonably request so as to allow the Holder to make an
informed investment decision. However, the Company and the Holder agree that the
Holder shall have no more than 5 business days from and after the expiration of
the Exercise Period to exercise its Right of First Refusal hereunder. This Right
of First Refusal shall extend to all purchases of debt held by, or assigned to
or from, current stockholders, vendors, or creditors, all transactions under
Sections 3(a)9 and/or 3(a)10 or the Securities Act of 1933, as amended, and all
equity line-of-credit transactions.

 

[Signature Page to Follow.]

9 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

 

 

 

 

JAMMIN JAVA CORP.

 

 

By: /s/ Anh Tran

 

Name: Anh Tran

 



Title: President

Email: Anh@marleycoffee.com

Address: 4730 takin st Denver co 80211





 

 

 

 

10 

 

 

This Convertible Promissory Note of November 14, 2016 is accepted this 14 day of
November, 2016 by

 

 

 

ICONIC HOLDINGS, LLC

 

 

 By:/s/ Michael Sobeck   Name: Michael Sobeck    Title:Manager  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/18/2016

 

 

 

 

11 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

(To be executed by the Holder in order to convert all or part of that certain
$110,000 Convertible Promissory Note identified as the Note)

 

DATE:

FROM:______________________

Ionic Holdings, LLC (the “Holder”)

 

Re:$110,000 Convertible Promissory Note (this “Note”) originally issued by
Jammin Java Corp., a Nevada corporation, to Iconic Holdings, LLC on November 14,
2016.

 

The undersigned on behalf of Iconic Holdings, LLC, hereby elects to convert
$_______________of the aggregate outstanding Principal Amount (as defined in the

Note) indicated below of this Note into shares of Common Stock, $0.001 par value
per share, of Jammin Java Corp. (the “Company”), according to the conditions
hereof, as of the date written below. If shares are to be issued in the name of
a person other than undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the Holder for any conversion, except for such transfer
taxes, if any. The undersigned represents as of the date hereof that, after
giving effect to the conversion of this Note pursuant to this Conversion Notice,
the undersigned will not exceed the “Restricted Ownership Percentage” contained
in this Note.

 



  

 





Conversion information:       Date to Effect Conversion      

Aggregate Principal Sum of Note Being Converted 

      Aggregate Interest/Fees Being Converted      


Remaining Principal Balance

      Number of Shares of Common Stock to be Issued       Applicable Conversion
Price       Signature      



 

Name

  Address

 

 

12



 

 